Exhibit 10.25

SUMMARY OF COMPENSATION TO OUR NAMED EXECUTIVE OFFICERS

On February 20, 2006, after a review of performance, the Compensation Committee
of the Board of Directors of Cabela’s Incorporated (“Cabela’s”) established
fiscal 2006 base salaries and determined fiscal 2005 cash bonuses under Cabela’s
Restated Bonus Plan (the “Plan”) for Cabela’s Named Executive Officers (as
defined in Item 402(a)(3) of Reg. S-K).

Fiscal 2006 base salaries for Cabela’s Named Executive Officers are as follows:

 

Name

  

Title

   2006 Base Salary Dennis Highby    President and Chief Executive Officer    $
670,683 Patrick A. Snyder    Senior Vice President of Merchandising    $ 413,418
Michael Callahan    Senior Vice President, Retail Operations and Marketing    $
413,418 Ralph W. Castner    Vice President and Chief Financial Officer, and
interim Chief Executive Officer of World’s Foremost Bank    $ 322,144
Brian J. Linneman    Vice President and Chief Operating Officer    $ 263,609
Fiscal 2005 cash bonuses for Cabela’s Named Executive officers under the Plan
are as follows:

Name

  

Title

   2005 Cash Bonus Dennis Highby    President and Chief Executive Officer    $
1,650,000 Patrick A. Snyder    Senior Vice President of Merchandising    $
500,000 Michael Callahan    Senior Vice President, Retail Operations and
Marketing    $ 500,000 Ralph W. Castner    Vice President and Chief Financial
Officer, and interim Chief Executive Officer of World’s Foremost Bank    $
415,000 Brian J. Linneman    Vice President and Chief Operating Officer    $
415,000

Each of Messrs. Highby, Snyder, Callahan, Castner, and Linneman are employed “at
will.” Fiscal 2006 base salaries for Cabela’s Named Executive Officers will be
effective March 19, 2006, and fiscal 2005 cash bonuses for Cabela’s Named
Executive Officers will be payable on March 3, 2006.

Cabela’s Named Executive Officers are parties to respective Management Change of
Control Severance Agreements with Cabela’s and are eligible to receive an annual
bonus award pursuant to Cabela’s Restated Bonus Plan. Cabela’s Named Executive
Officers also are eligible to participate in Cabela’s broad-based benefit plans,
including health and life insurance programs, 401(k) Savings Plan, and Employee
Stock Purchase Plan, to receive awards under Cabela’s 2004 Stock Plan, and to
receive certain perquisites offered by Cabela’s, including discounted prices on
merchandise.

Additional information regarding the compensation awarded to Cabela’s Named
Executive Officers in respect of and during fiscal 2005 will be set forth in the
sections titled “Summary Compensation Table” and “Options Granted in Last Fiscal
Year” of the Proxy Statement for Cabela’s 2006 Annual Meeting of Shareholders
(the “Proxy Statement”), which sections are incorporated herein by reference.
The Proxy Statement is expected to be filed with the SEC in March 2006.